IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


THE BERT COMPANY D/B/A              : No. 320 WAL 2021
NORTHWEST INSURANCE SERVICES        :
                                    :
                                    : Petition for Allowance of Appeal
          v.                        : from the Order of the Superior Court
                                    :
                                    :
MATTHEW TURK, WILLIAM COLLINS,      :
JAMIE HEYNES, DAVID MCDONNELL,      :
FIRST NATIONAL INSURANCE AGENCY,    :
LLC, FIRST NATIONAL BANK, AND FNB   :
CORPORATION                         :
                                    :
                                    :
PETITION OF: MATTHEW TURK, FIRST    :
NATIONAL INSURANCE AGENCY, LLC,     :
FIRST NATIONAL BANK, AND FNB        :
CORPORATION                         :

THE BERT COMPANY D/B/A              : No. 321 WAL 2021
NORTHWEST INSURANCE SERVICES        :
                                    :
                                    : Petition for Allowance of Appeal
          v.                        : from the Order of the Superior Court
                                    :
                                    :
                                    :
MATTHEW TURK, WILLIAM COLLINS,
                                    :
JAMIE HEYNES, DAVID MCDONNELL,
                                    :
FIRST NATIONAL INSURANCE
                                    :
AGENCY, LLC, FIRST NATIONAL BANK
                                    :
AND FNB CORPORATION
                                    :
_________________________________
                                    :
                                    :
MATTHEW TURK
                                    :
                                    :
                                    :
          v.                        :
                                    :
                                    :
THE BERT COMPANY, NORTHWEST         :
BANK, AND NORTHWEST BANCSHARES,     :
INC.
 PETITION OF: MATTHEW TURK, FIRST               :
 NATIONAL INSURANCE AGENCY, LLC,                :
 FIRST NATIONAL BANK, AND FNB                   :
 CORPORATION                                    :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2022, the Petition for Allowance of Appeal is

GRANTED, limited to the following issues, as phrased by Petitioners:

      a.     Whether, in cases where the compensatory damages award is substantial,
             a punitive-to-compensatory damages ratio exceeding 9:1 is presumptively
             unconstitutional under U.S. Supreme Court precedent?

      b.     Whether in cases involving joint and several liability—where compensatory
             damages are awarded, cumulatively, against all defendants and not on an
             individualized basis—the constitutionally permissible ratio of punitive-to-
             compensatory damages is calculated on a per-judgment basis and not a
             per-defendant basis?

      c.     Whether, in reviewing the constitutionality of a punitive damages award, a
             court cannot consider the speculative potential harm that the plaintiff could
             have suffered and introduce it as a post hoc justification for the award,
             especially when the plaintiff did not present evidence of potential harm to
             the jury?


      In all other respects, the petition is DENIED. Additionally, the PCCJR’s application

to file an amicus brief in support of granting allowance of appeal is dismissed as moot.




                        [320 WAL 2021 and 321 WAL 2021] - 2